     Case 3:18-cr-00356-S Document 135 Filed 01/02/20              Page 1 of 3 PageID 757


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


UNITED STATES OF AMERICA                          ║
                                                  ║
v.                                                ║ CRIMINAL NO. 3-18-CR-356-S
                                                  ║
THOMAS D. SELGAS (1)                              ║
MICHELLE L. SELGAS (2)                            ║
JOHN O. GREEN (3)                                 ║


                               United States’ Amended Witness List

       Witness Name                       Description of Anticipated Testimony

                                                 Probable

 1     Steven Dickson                            IRS Records Custodian
                                                 Introduce IRS records

 2     Bill Jackson                              Henderson County Appraisal’s Office
       1751 Enterprise Street                    Introduce and describe documents from
       Athens, Texas 75751                        Henderson County Appraisal’s Office and
                                                  related proceedings

 3     Bank of America Rep                       Introduce and describe bank records
       43 Butterfield Circle
       El Paso, Texas 79906

 4     Volkswagen Representative                 Introduce and describe loan documents and
       211 East 7th Street                        transactions
       Austin, Texas 78701

 5     Equity Trust Representative               Introduce and describe Individual Retirement
       1 Equity Way                               Account (IRA) records, transactions and
       Westlake, Texas 44145                      correspondence

 6     Cameron Lalli                             Former IRS Special Agent
                                                 Introduce and describe documents from
                                                  American Rights Litigator (ARL) search

 7     Jonathan Daniel                           IRS Revenue Officer
                                                 Describe IRS collection actions
    Case 3:18-cr-00356-S Document 135 Filed 01/02/20             Page 2 of 3 PageID 758


8     Deborah Simmons                         IRS Revenue Agent
                                              Introduce summaries
                                              Explain tax due

9     Ira Fritz                               Introduce and describe Dillon Gage records,
      15301 Dallas Pkwy                        transactions, and correspondence
      Addison, Texas 75001

10    Gary Summers                            MyMail Accountant
      San Angelo, Texas 76902                 Describe MyMail, settlement, and tax returns

11    Lucien Osentowski                       Former MyMail partner
      McKinney, Texas 75072                   Introduce and describe documents and
                                               correspondence related to MyMail

12    Joann Wilson                            Seller of Athens property
      Athens, Texas 75752                     Discuss sale of Athens property

13    James Hicks                             Realtor in the sale of the Athens Property
      Quitman, Texas 75783                    Discuss purchase of Athens property

14    Matthew Hausenfluke                     Purchaser of the Garland Property
      Dallas, Texas 75243                     Discuss purchase of Garland Property

15    Michelle Volk                           Former ChipData employee
      Henderson, NV

                                              Possible

16    Stephanie Byrd, IRS Special Agent

                                              Expert

17    James Ehler, State Bar of Texas
   Case 3:18-cr-00356-S Document 135 Filed 01/02/20               Page 3 of 3 PageID 759




                                                    Respectfully Submitted,

                                                    ERIN NEALY COX
                                                    UNITED STATES ATTORNEY


                                                    /s/ Mara A. Strier
                                             By:    ROBERT A. KEMINS
                                                    Massachusetts Bar No. 267330
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    717 N. Harwood, Ste. # 400
                                                    Dallas, TX 75201
                                                    (214) 880-9781
                                                    Robert.A.Kemins@usdoj.gov

                                                    MARA A. STRIER
                                                    Florida Bar No. 644234
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    150 M Street, NE
                                                    Mail Stop: 1.1505
                                                    Washington, DC 20002
                                                    (202) 514-5886
                                                    Mara.A.Strier@usdoj.gov




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 2, 2020 the foregoing document

was filed using ECF, which will notify all counsel of record.


                                             /s/ Mara Strier
                                             Mara Strier
                                             Trial Attorney
                                             Tax Division, United States Department of Justice
